Per Curiam.

Upon a careful and considered review of the record, this court finds that respondent has violated DR 1-102(A)(4), a lawyer shall not *53engage in conduct involving dishonesty, fraud, deceit, or misrepresentation; DR 1-102(A)(6), a lawyer shall not engage in any other conduct that adversely reflects on his fitness to practice law; DR 6-101(A)(3), a lawyer shall not neglect a legal matter entrusted to him; DR 7-101(A)(l), a lawyer shall not intentionally fail to seek the lawful objectives of his client through reasonably available means permitted by law and the Disciplinary Rules; DR 7-101(A)(2), a lawyer shall not intentionally fail to carry out a contract of employment entered into with a client for professional services; DR 7-101(A)(3), a lawyer shall not intentionally prejudice or damage his client during the course of the professional relationship; DR 2-110(A)(2); 9-102(B)(4); and Gov. Bar R. V(4).
We concur in the board’s conclusion that respondent’s cavalier attitude in failing to appear at any stage of this disciplinary proceeding should not be countenanced, and that his misfeasance, malfeasance and nonfeasance in the representation of his clients reflect adversely upon the entire bar, and must be accorded appropriate punishment.
Therefore, it is the order of this court that respondent be indefinitely suspended from the practice of law.

Judgment accordingly.

Celebrezze, C.J., Sweeney, Locher, Holmes, C. Brown, Douglas and Wright, JJ., concur.